DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 30-60 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11184821.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 11184821 as follows:
Instant application:

31.  An apparatus for communication, comprising:

an interface; and

a processing circuit coupled to the interface and configured to:

transmit a first message indicating that a user equipment is to be handed-over from a standalone mode of operation, the first message comprising an indication that a serving base station for the standalone mode of operation is to be a secondary base station for a
non-standalone mode of operation; and

transmit a second message to configure the user equipment for the non-standalone mode of operation.

32.  The apparatus of claim 31, wherein the first message comprises a handover required message.

33. The apparatus of claim 31, wherein the first message comprises:

a first set of measurement information for at least one cell connected to a first type of core network; and a second set of measurement information for at least one other cell connected to a second type of core network.

34. The apparatus of claim 33, wherein:

the first set of measurement information comprises 3rd Generation Partnership Project (3GPP) Evolved Universal Terrestrial Radio Access (E-UTRA) measurement information; and the second set of measurement information comprises 3GPP New Radio (NR) measurement information.

35. The apparatus of claim 31, wherein the processing circuit is further configured to: transmit the first message based on a determination that the standalone mode of operation does not provide a particular type of service.

36. The apparatus of claim 35, wherein the particular type of service comprises Voice over New Radio (VoNR) service.

37. The apparatus of claim 31, wherein the processing circuit is further configured to: transmit the first message based on a determination that communication by the user equipment uses a particular quality of service.

38. The apparatus of claim 31, wherein the processing circuit is further configured to: select the serving base station for the standalone mode of operation as the secondary base station for the non-standalone mode of operation.

39. The apparatus of claim 38, wherein the selection of the serving base station for the standalone mode of operation as the secondary base station for the non-standalone mode of operation is based on at least one measurement report from the user equipment.

40. The apparatus of claim 39, wherein the at least one measurement report comprises: a first set of measurement information for at least one cell connected to a first type of core network; and a second set of measurement information for at least one other cell connected to a second type of core network.


41. The apparatus of claim 38, wherein the processing circuit is further configured to: receive configuration information via a handover request acknowledgment message instead of an addition request message based on the selection of the serving base station for the standalone mode of operation as the secondary base station for the non-standalone mode of operation.

42. The apparatus of claim 31, wherein the processing circuit is further configured to: use first security information for the standalone mode of operation; receive an indication to use the first security information for the non-standalone mode of operation; and
use the first security information for the non-standalone mode of operation based on the receipt of the indication.

43. The apparatus of claim 31, wherein the processing circuit is further configured to: use at least one first data radio bearer for the standalone mode of operation; and use the at least one first data radio bearer for the non-standalone mode of operation based on the message indicating that the serving base station for the standalone mode of operation is to be the secondary base station for the non-standalone mode of operation.

44. The apparatus of claim 31, wherein the processing circuit is further configured to: receive configuration information via a handover command instead of an addition request based on the message indicating that the serving base station for the standalone mode of operation is to be the secondary base station for the non-standalone mode of operation.

45. The apparatus of claim 31, wherein the processing circuit is further configured to perform at least one of: use, for the non-standalone mode of operation, security information that was used for the standalone mode of operation; or use, for the non-standalone mode of operation, at least one data radio bearer that was used for the standalone mode of operation.

46. A method for communication at an apparatus, comprising:

transmitting a first message indicating that a user equipment is to be handed-over from a standalone mode of operation, the first message comprising an indication that a serving base station for the standalone mode of operation is to be a secondary base station for a non-standalone mode of operation; and

transmitting a second message to configure the user equipment for the non-standalone mode of operation.
47.  The method of claim 46, wherein the first message comprises a handover required message.

48.  The method of claim 46, wherein: the standalone mode of operation is associated with a single radio access technology; and
the non-standalone mode of operation is associated with a plurality of radio access technologies.

49.  The method of claim 46, wherein:

the first message comprises an NG-AP handover required message associated with an inter- system handover from a 5G system to an evolved packet system where a source node is used as a target secondary node; and the source node comprises a gNB.

50. A user equipment, comprising:

an interface; and

a processing circuit coupled to the interface and configured to:

operate in a non-standalone mode of operation with a first type of core network; 

receive a message indicating that the user equipment is to be handed-over from the non-standalone mode of operation to a standalone mode of operation with a second type of core network; and 
operate in the standalone mode of operation with a second type of core network after receipt of the message.

51. The user equipment of claim 50, wherein: the standalone mode of operation comprises connectivity with a 3rd Generation Partnership Project (3GPP) New Radio (NR) network; and the non-standalone mode of operation comprises dual connectivity with a 3GPP NR network and at least one other network.

52. The user equipment of claim 50, wherein: the first type of core network comprises a 3rd Generation Partnership Project (3GPP) Fourth Generation (4G) core network; and the second type of core network comprises a 3GPP Fifth Generation (5G) core network.

53. The user equipment of claim 50, wherein the processing circuit is further configured to: obtain first context information for the non-standalone mode of operation; obtain second context information for the standalone mode of operation; and maintain the first context information and the second context information during handover from the non-standalone mode of operation to the standalone mode of operation.

54. The user equipment of claim 53, wherein the processing circuit is further configured to: determine that the handover failed; and revert to use of the first context information based on the determination that the handover failed.

55.  The user equipment of claim 50, wherein the message comprises a connection reconfiguration message including standalone mode configuration information for the second type of core network.

56.  The user equipment of claim 50, wherein the processing circuit is further configured to: use first security information for the non-standalone mode of operation; receive an indication via an addition request message to use the first security information for the standalone mode of operation; and

use the first security information for the standalone mode of operation based on the receipt of the indication.

57.  The user equipment of claim 50, wherein the processing circuit is further configured to:

send device capability bits indicating whether the user equipment supports: handover from the non-standalone mode of operation to the standalone mode of operation, handover from the standalone mode of operation to the non-standalone mode of operation, inter-system handover from the non-standalone mode of operation to the standalone mode of operation, inter-system handover from the standalone mode of operation to the non-standalone mode of operation, or any combination thereof.

58. The user equipment of claim 56, wherein:
the standalone mode of operation is associated with a single radio access technology; and the non-standalone mode of operation is associated with a plurality of radio access technologies.

59.  A method for communication at a user equipment, comprising:

operating in a non-standalone mode of operation with a first type of core network;

receiving a message indicating that the user equipment is to be handed-over from the non-standalone mode of operation to a standalone mode of operation with a second type of core network; and 

operating in the standalone mode of operation after receiving the message.

60. The method of claim 59, wherein: the message comprises a radio resource control connection reconfiguration message associated with an inter-system handover from an evolved packet system to a 5G system; and a secondary node comprises a gNB.




Patent No. 11184821:

1. A user equipment, comprising: 

an interface; and

 a processing circuit coupled to the interface and configured to:

 operate in a standalone mode of operation with a first type of core network associated with a first type of protocol stack, wherein the standalone mode of operation uses a single radio access technology;

 transmit capability information to a base station, the capability information indicating that the user equipment supports handover from the standalone mode of operation to a non-standalone mode of operation that uses a plurality of radio access technologies; 

receive a message from the base station after the capability information is transmitted, wherein the message indicates that the user equipment is to be handed-over from the standalone mode of operation to the non-standalone mode of operation; and 

operate in the non-standalone mode of operation with a second type of core network associated with a second type of protocol stack as a result of the receipt of the message.

2. The user equipment of claim 1, wherein the processing circuit is further configured to: obtain first context information for the standalone mode of operation; obtain second context information for the non-standalone mode of operation; and maintain the first context information and the second context information during handover from the standalone mode of operation to the non-standalone mode of operation.

3. The user equipment of claim 2, wherein the processing circuit is further configured to: determine that the handover failed; and revert to use of the first context information as a result of the determination that the handover failed.

4. The user equipment of claim 1, wherein the determination that the user equipment is to be handed-over comprises receiving a connection reconfiguration message including non-standalone mode configuration information for the second type of core network.

5. The user equipment of claim 1, wherein the processing circuit is further configured to: use first security information for the standalone mode of operation; receive an indication to use the first security information for the non-standalone mode of operation; and use the first security information for the standalone mode of operation as a result of receiving the indication.

6. The user equipment of claim 5, wherein the indication is received via an addition request message.

7. The user equipment of claim 1, wherein the processing circuit is further configured to: acquire a first set of measurement information for at least one cell of a current serving Radio Access Technology (RAT); acquire a second set of measurement information for at least one other cell of a second type of RAT; and send the first set of measurement information and the second set of measurement information to a serving cell while operating in the standalone mode of operation.

8. The user equipment of claim 1, wherein: the standalone mode of operation comprises connectivity with a 3rd Generation Partnership Project (3GPP) New Radio (NR) network; and the non-standalone mode of operation comprises dual connectivity with a 3GPP NR network and at least one other network.

9. The user equipment of claim 1, wherein: the first type of core network comprises a 3rd Generation Partnership Project (3GPP) Fourth Generation (4G) core network; and the second type of core network comprises a 3GPP Fifth Generation (5G) core network.

10. The user equipment of claim 1, wherein the processing circuit is further configured to: send device capability bits indicating whether the user equipment supports: handover from the standalone mode of operation to the non-standalone mode of operation, handover from the non-standalone mode of operation to the standalone mode of operation, inter-system handover from the standalone mode of operation to the non-standalone mode of operation, inter-system handover from the non-standalone mode of operation to the standalone mode of operation, or any combination thereof.

11. The user equipment of claim 1, wherein the processing circuit is further configured to: determine that a source base station for the standalone mode of operation is a secondary base station for the non-standalone mode of operation; and elect to not conduct a random access to the secondary base station as a result of the determination that the source base station for the standalone mode of operation is the secondary base station for the non-standalone mode of operation.

12. A method of communication for a user equipment, comprising: operating in a standalone mode of operation with a first type of core network associated with a first type of protocol stack, wherein the standalone mode of operation uses a single radio access technology; transmitting capability information to a base station, the capability information indicating that the user equipment supports handover from the standalone mode of operation to a non-standalone mode of operation that uses a plurality of radio access technologies; receiving a message from the base station after the capability information is transmitted, wherein the message indicates that the user equipment is to be handed-over from the standalone mode of operation to the non-standalone mode of operation; and operating in the non-standalone mode of operation with a second type of core network associated with a second type of protocol stack as a result of the receipt of the message.

13. An apparatus for communication, comprising: 

an interface; and 

a processing circuit coupled to the interface and configured to: receive capability information from a user equipment, the capability information indicating that the user equipment supports handover from a standalone mode of operation that uses a single radio access technology to a non-standalone mode of operation that uses a plurality of radio access technologies; 

receive measurement information from the user equipment; determine based on the capability information and the measurement information that the user equipment is to be handed-over from the standalone mode of operation to the non-standalone mode of operation; and 

send a message for handover of the user equipment from a first type of core network associated with a first type of protocol stack to a second type of core network associated with a second type of protocol stack as a result of the determination that the user equipment is to be handed-over.

14. The apparatus of claim 13, wherein the determination that the user equipment is to be handed-over comprises: determining that the standalone mode of operation does not provide a particular type of service.

15. The apparatus of claim 14, wherein the particular type of service comprises Voice over New Radio (VoNR) service.

16. The apparatus of claim 13, wherein the measurement information comprises: a first set of measurement information for at least one cell connected to the first type of core network; and a second set of measurement information for at least one other cell connected to the second type of core network.

17. The apparatus of claim 16, wherein: the first set of measurement information comprises 3rd Generation Partnership Project (3GPP) Evolved Universal Terrestrial Radio Access (E-UTRA) measurement information; and the second set of measurement information comprises 3GPP New Radio (NR) measurement information.

18. The apparatus of claim 13, wherein the processing circuit is further configured to: determine that communication by the user equipment uses a particular quality of service; and elect to include in the message a first set of measurement information for at least one cell connected to the first type of core network and a second set of measurement information for at least one other cell connected to the second type of core network, wherein the election is based on the determination that the communication by the user equipment uses a particular quality of service.

19. The apparatus of claim 13, wherein the message comprises an indication that a serving base station for the standalone mode of operation is to be a secondary base station for the non-standalone mode of operation.

20. The apparatus of claim 13, wherein the processing circuit is further configured to: use first security information for the standalone mode of operation; receive an indication to use the first security information for the non-standalone mode of operation; and use the first security information for the non-standalone mode of operation as a result of receiving the indication.

21. The apparatus of claim 13, wherein the processing circuit is further configured to: use at least one first data radio bearer for the standalone mode of operation; determine that a source base station for the standalone mode of operation is a secondary base station for the non-standalone mode of operation; and use the at least one first data radio bearer for the non-standalone mode of operation as a result of the determination that the source base station for the standalone mode of operation is the secondary base station for the non-standalone mode of operation.

22. The apparatus of claim 13, wherein the processing circuit is further configured to: determine that a source base station for the standalone mode of operation is a secondary base station for the non-standalone mode of operation; and receive configuration information via a handover command instead of an addition request in response to the determination that the source base station for the standalone mode of operation is the secondary base station for the non-standalone mode of operation.

23. The apparatus of claim 13, wherein the determination is based on: a quality of service associated with the user equipment, multi-network capability of the user equipment, at least one measurement report from the user equipment, at least one policy, or any combination thereof.

24. The apparatus of claim 13, wherein the processing circuit is further configured to: select a serving base station for the standalone mode of operation as a secondary base station for the non-standalone mode of operation.

25. The apparatus of claim 24, wherein the selection is based on at least one measurement report from the user equipment.

26. The apparatus of claim 25, wherein the at least one measurement report comprises: a first set of measurement information for at least one cell connected to the first type of core network; and a second set of measurement information for at least one other cell connected to the second type of core network.

27. The apparatus of claim 24, wherein the selection is based on an indication that the serving base station for the standalone mode of operation is to be the secondary base station for the non-standalone mode of operation.

28. The apparatus of claim 24, wherein the message comprises an indication that the serving base station is to use, for the non-standalone mode of operation, security information that was used for the standalone mode of operation or at least one data radio bearer that was used for the standalone mode of operation.

29. The apparatus of claim 24, wherein the processing circuit is further configured to: elect to send configuration information to the serving base station via a handover request acknowledgment message instead of an addition request message as a result of the selection.

30. A method of communication for an apparatus, comprising:

 receiving capability information from a user equipment, the capability information indicating that the user equipment supports handover from a standalone mode of operation that uses a single radio access technology to a non-standalone mode of operation that uses a plurality of radio access technologies; 

receiving measurement information from the user equipment; determining based on the capability information and the measurement information that the user equipment is to be handed-over from the standalone mode of operation to the non-standalone mode of operation; and 

sending a message for handover of the user equipment from a first type of core network associated with a first type of protocol stack to a second type of core network associated with a second type of protocol stack as a result of the determination that the user equipment is to be handed-over.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31, 46, and 50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ngai et al. (US 20190053115).
Considering claim 31, Ngai teaches an apparatus for communication, comprising:
an interface (Fig.2); and
a processing circuit coupled to the interface (214, Fig.2) and configured to:
transmit a first message (reporting message) indicating that a user equipment is to be handed-over from a standalone mode of operation ([0049]), the first message comprising an indication that a serving base station for the standalone mode of operation is to be a secondary base station for a non-standalone mode of operation ([0049] when the signal strength or quality from the neighbor cell 106 exceeds that of its serving cell 102 for a given amount of time, the UE 124 may transmit a reporting message to its serving base station 110 indicating this condition, [0103], [0106] determine to dynamically switch between a non-standalone mode and a standalone mode of operation based on the inter-modulation distortion value and a quality of service requirement for the standalone mode); and
transmit a second message (handover command) to configure the user equipment for the non-standalone mode of operation ([0049] In response, the UE 124 may receive a handover command, and the UE may undergo a handover to the cell 106.).
Considering claim 46, Ngai teaches a method for communication at an apparatus, comprising:
transmiting a first message (reporting message) indicating that a user equipment is to be handed-over from a standalone mode of operation ([0049]), the first message comprising an indication that a serving base station for the standalone mode of operation is to be a secondary base station for a non-standalone mode of operation ([0049] when the signal strength or quality from the neighbor cell 106 exceeds that of its serving cell 102 for a given amount of time, the UE 124 may transmit a reporting message to its serving base station 110 indicating this condition, [0103], [0106] determine to dynamically switch between a non-standalone mode and a standalone mode of operation based on the inter-modulation distortion value and a quality of service requirement for the standalone mode); and
transmitting a second message (handover command) to configure the user equipment for the non-standalone mode of operation ([0049] In response, the UE 124 may receive a handover command, and the UE may undergo a handover to the cell 106.).
Considering claim 50, Ngai teaches a user equipment, comprising:
an interface (Fig.3, [0066]-[0067]); and
a processing circuit coupled to the interface (314, Fig.3) and configured to:
operate in a non-standalone mode of operation with a first type of core network ([0049] various physical channels between the UE and the radio access network are generally set up, maintained, abstract: communications on a first configuration of a first radio access network); 
receive a message indicating that the user equipment is to be handed-over from the non-standalone mode of operation to a standalone mode of operation with a second type of core network ([0049] when the signal strength or quality from the neighbor cell 106 exceeds that of its serving cell 102 for a given amount of time, the UE 124 may transmit a reporting message to its serving base station 110 indicating this condition, [0103], [0106]); and 
operate in the standalone mode of operation with a second type of core network after receipt of the message ([0049] In response, the UE 124 may receive a handover command, and the UE may undergo a handover to the cell 106, [0103], [0106]).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641